Roth Capital Partners, LLC 888 San Clemente Drive, Suite 400 Newport Beach, CA 92660 Maxim Group LLC 405 Lexington Ave. New York, NY 10174 October 13, 2016 Via EDGAR U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E., Mail Stop 4628 Washington, D.C. 20549 Attention: Danilo Castelli RE: Registration Statement on Form S-1 File No. 333-213519 Dear Mr. Castelli: Pursuant to Rule461 under the Securities Act of 1933, as amended, Roth Capital Partners, LLC and Maxim Group LLC, in their capacity as underwriters (the “ Underwriters ”) pursuant to that certain registration statement on Form S-1, File No. 333-213519 (the “ Registration Statement ”) of Ocean Power Technologies, Inc. (the “Company”), hereby respectfully requests that the Registration Statement, be declared effective at 4:30 P.M., Washington,D.C.time, on October 13, 2016, or as soon as practicable thereafter. Respectfully, ROTH CAPITAL PARTNERS, LLC By: /s/ Aaron M. Gurewitz Name:Aaron M. Gurewitz Title:Head of Equity Capital Markets MAXIM GROUP LLC By: /s/ Cliff Teller Name:Cliff Teller Title:Head of Investment Banking
